DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
2.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Election/Restrictions
3.	Applicant's election of Group I, which indicated that claims 1-11 and 26-35 is selected and acknowledged.  However, there are only claims 1-11 and 26-34 amended and represented; and Claims 12-25 have been canceled.
Therefore, Claims 1-11 and 26-34 are pending and examining.
The requirement is still deemed proper and is therefore made FINAL.



Claim Objections
4.	Claim 35 is objected to because of the following informalities: Claim 35 is not found in the claim set [there are only claims 1-11 and 26-34 are pended].  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-11 and 26-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, the claims all appear to be too unclear to understand.  The claimed language is too convoluted and uses language structure which is difficult to understand.  It should be noted that the specification is similarly hard to understand.
Claim 1 recites the limitation of “delivering a torque less than a designated threshold torque” renders the claim indefinite; since it is not clear that how or by which way a torque is able to be obtained or determined? And how or by which way a torque is able to be known as less than a designated threshold torque?
Claim 1 recites the limitation “detecting an action indicative of an engagement or a likely engagement of the power take-off unit” renders the claim indefinite; since it is not clear that what a likely to be engagement of the power take-off unit meant? And furthermore, a likely would perform an uncertain meaning for this limitation.
Claim 1 recites the limitation of “determining whether a current torque requests exceeds a PTO skip fire torque threshold” renders the claim indefinite; since it is not clear that how or by which way a PTO skip fire torque is able to be determined? how or by which way a PTO skip fire torque is able to be defined as PTO skip fire torque? and how or by which way a current torque request is able to be known as less than a PTO skip fire torque threshold? Furthermore, “whether” in this limitation would make the claim unclear or uncertain mean.
likely to be engaged to the power take-off unit…” renders the claim indefinite; since it is not clear that what “likely to be engaged” meant? Does it mean that will be engaged or not engaged?
Claim 3 is rejected as in claim 1.
The Applicants are required to clarify or to revise the claimed features.

Claim 11 recites the limitation of “the current torque requests exceeds a PTO skip fire torque threshold” renders the claim indefinite; since it is not clear that how or by which way a PTO skip fire torque is able to be determined? how or by which way a PTO skip fire torque is able to be defined as PTO skip fire torque? and how or by which way a current torque request is able to be known as exceeds a PTO skip fire torque threshold? 
	Claim 11 further recites the limitation of “exiting the skip fire with cylinder deactivation operational mode when it is determined that the power take-off unit is engaged or likely to be engaged to the power take-off unit or when it is determined that the power take-off unit is engaged or likely to be engaged to the power take- off unit” renders the claim indefinite; since this limitation is duplicated.
	Claim 11 also recites the limitation “the current torque” renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 27 is rejected as in claim 11.
The Applicants are required to clarify or to revise the claimed features.

7.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:
		providing engine components;
		determining/estimating engine operating conditions;

	The Applicants are required to clarify or to revise the claimed features.

8.	Claims 11 and 26-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural connectivity between an engine, controller, operator, sensor(s), compressor, etc…
Which component is able to be performed its function for detecting an action indicative of an engagement?
Which component is able to be performed its function for obtaining or determining the torque or the current torque?
The Applicants are required to clarify or to revise the claimed features.

Claim Rejections - 35 USC § 102/103
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, 26 and 24, as far as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 USC 103 as obvious over TETSUYA (JP 2019 558949) [see JP 2019 558949 English Translation Version].  
Regarding claim 1, TETSUYA invention teaches a method of operating an engine having a power take-off unit operatively connected thereto, wherein the power take-off unit is configured to selectively engage with the engine and selectively disengage from the engine [para. 0014 describes it is whether a PTO main switch is turned on or not], the method comprising:; detecting an action indicative of an engagement [para. 0014 describes whether a PTO main switch is turned on]; determining whether a current torque request exceeds a PTO skip fire torque threshold [para. 0041-0043 describes calculating PTO torque request and converting the PTO torque request to a target torque and further describes executing a fuel injection required to achieve the target torque] when the power take-off unit is engaged [para. 0014].
Since the limitation of “operating the engine in a skip fire with cylinder deactivation operational mode while the engine is idling or delivering a torque less than a designated threshold torque with the power take-off unit disengaged from the engine” is indicated that is indefinite or not clear; which would have been considered to understand that the controller executes fuel injection required to achieve the target torque would be equivalent to skip fire while engine is idling [para. 0047 and Figure 3] and calculating torque request and converting the torque request to target torque [para. 0017, 0041 and Figures 2-3].
Therefore, the disclosure of TETSUYA would have been considered to inherently possess the claimed invention.  Insofar as, this not explicitly stated; Claim 1 is alternatively rejected under 35 USC 103, as follows: it would have been considered to be included the means for operating the engine in a skip fire with cylinder deactivation operational mode while the engine is idling or delivering a torque less than a designated threshold torque with the power take-off unit disengaged from the engine and that normally has the laboratory test facilities.

Regarding claim 10, as discussed in claim 1, notes Figure 1 which describes a device which actuates the power take-off device.
Regarding claim 11, see discussion in claim 1.
Regarding claim 26, see discussion in claim 2.
Regarding claim 34, see discussion in claim 10.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI.  PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.	

Allowable Subject Matter
11.	Claims 3-9 and 27-33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
January 8, 2022


  /JOHN KWON/  Primary Examiner, Art Unit 3747                                                                                                                                                                                                      January 24, 2022


/Johnny H. Hoang/
Examiner, Art Unit 3747